Citation Nr: 1630784	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for gastritis, to include as secondary to a left hip disability. 

2. Entitlement to a temporary total evaluation for convalescence following surgery for a service-connected left hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1998 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board turns briefly to the procedural history of the Veteran's gastritis claim. The August 2009 rating decision subsumed an earlier rating decision, dated March 2004, wherein the Veteran's claim was first denied. The subsequent readjudication was necessary because the Veteran submitted additional evidence in support of her claim within one year of the earlier rating decision. Although the Notice of Disagreement stems from the August 2009 rating decision, the claim has been pending since before that time, as the March 2004 rating decision never became final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

This case was originally scheduled for a travel board hearing in February 2016. In January 2016, the Veteran requested that this hearing be canceled and the appeal be certified to the Board for appellate review. As such, the Board finds that the Veteran's hearing request has been properly withdrawn. See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1. The Veteran was diagnosed with gastritis during the appeals period.   

2. The evidence is at least in relative equipoise as to whether the Veteran's gastritis is proximately due to or chronically aggravated by treatment for her service-connected left hip disability. 

3. The competent medical evidence of record shows that the Veteran required the use of crutches to assist with ambulation for one month following her April 2008 left hip surgery.   


CONCLUSIONS OF LAW

1. The criteria for service connection for gastritis have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for a temporary total evaluation for convalescence for one month following an April 2008 left hip surgery have been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated September 2003, December 2008, and May 2009, the Veteran was notified of the information and evidence necessary to substantiate her claims; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. The Veteran also underwent relevant VA examinations in July 2004 and November 2011. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded her current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationale for the opinions proffered. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claims.


Entitlement to Service Connection

The Board first turns to the Veteran's claim for entitlement to service connection for gastritis. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Board finds competent evidence that the Veteran was diagnosed with gastritis during the appeals period. The Veteran underwent VA gastritis examination in July 2004, during which the Veteran reported a history of gastritis existing since May 2003. Further, the Veteran underwent VA esophageal examination in November 2011. At that time, the VA examiner noted the Veteran's May 2003 diagnosis of acute gastritis without mention of hemorrhage, and indicated that the Veteran's symptoms were treated with the daily use of Omeprazole. 

The Board acknowledges that the July 2004 examiner declined to assert a current diagnosis of gastritis, and noted that the condition had been resolved. The November 2011 examine similarly declined to assert a current diagnosis, and based the accompanying opinion on the Veteran's May 2003 diagnosis and ongoing use of medication to treat her related symptoms. Regardless of whether the Veteran's symptoms have resolved, a current disability is shown at some point during the period covered by this claim. See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication). Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service event. The Veteran's service treatment records are silent for complaints or treatment of a gastrointestinal condition, and no such condition is noted on the Veteran's May 1999 exit examination. Further, at no time has the Veteran or a treating physician asserted that her current disability was incurred in or is otherwise etiologically related to service. Accordingly, the second Shedden element has not been met, such that direct service connection may not be established.  

Nonetheless, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Service connection is in effect for the residuals of a femoral fracture of the left hip, evaluated as 20 percent disabling.

There are conflicting nexus opinions of record in this regard. The Veteran has repeatedly stated that her gastrointestinal symptoms, including epigastric burning and pain, had their onset upon chronic use of Motrin to treat pain related to her service-connected hip disability. A veteran is competent to report symptoms capable of lay observation, including pain and the onset of relevant symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).
However, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Accordingly, the Board assigns limited probative value to the Veteran's statements.

However, the July 2004 VA examiner offered a similarly positive nexus opinion. Upon examination, the examiner opined that the Veteran's gastritis was most likely caused by her chronic use of high dose Motrin. In doing so, the examiner further noted that the Veteran's history of diverticulitis and Schatzki ring made her more prone to gastrointestinal problems such as gastritis. As the examiner's opinion appears to be based upon a thorough understanding of the Veteran's relevant history, including the onset of her symptomatology and medical history, the Board affords the opinion significant probative weight. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

In contrast, the November 2011 examiner offered a negative nexus opinion, asserting that the Veteran's gastritis is less likely than not due to her service-connected stress fracture of the left hip. In doing so, the examiner noted the Veteran's reports that she developed gastritis as a consequence of taking oral non-steroidal anti-inflammatory medications (NSAIDs). However, review of the claims file did not indicate that the Veteran was taking NSAIDs at the time the clinical diagnosis of gastritis was made in May 2003. Subsequent evaluations diagnosed the Veteran with gastro-esophageal reflux disease (GERD), and the Veteran was treated accordingly. Further, the examiner noted that the Veteran had documented uses of NSAIDs and oral steroids without accompanying gastrointestinal complaints. Accordingly, the examiner acknowledges that there is a cause and effect well documented in literature noting the development of gastritis from the use of NSAIDs, but found no corroborating evidence in the claims file associating the Veteran's use of NSAIDs with the diagnosis of gastritis. 

In comparing the weight of the available opinions, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's gastritis was caused of aggravated by her use of medication to treat a service-connected left hip disability. The Veteran is found to be a competent and credible historian, whose reports regarding the onset of her disability and the symptomatology thereof are consistent throughout the record. Although the July 2004 and November 2011 VA examiners have offered conflicting nexus opinions, both are founded upon a thorough understanding of the Veteran's medical history. As such, the Board finds that the Veteran's testimony, coupled with the July 2004 positive nexus opinion, places the evidence in relative equipoise regarding the causal relationship between her gastritis and the treatment of her left hip disability.  

Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to Temporary Total Evaluation

The Board now turns to the Veteran's claim for entitlement to a temporary total evaluation for convalescence following surgery for her service-connected left hip disability.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. §§ 4.15, 4.16(b) (2015). When the disability is temporary in nature, such as during a period of convalescence following surgery, temporary total disability ratings may be awarded. 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2015). This rating will be assigned without regard to other provisions of the rating schedule. Extensions beyond the initial three months may be made for a maximum of one year. 38 C.F.R. § 4.30(b)(2) (2015).

A temporary total convalescence rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery. 38 C.F.R. § 4.30 (2015). Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim. See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995). The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury. Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003).) The Court also defined recovery as the act of regaining or returning toward a normal or healthy state. Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986).) Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

On April 16, 2008, the Veteran underwent the complication-free removal of three left hip screws. On April 18, 2008, the Veteran's wounds were described as dry and non-inflamed, and the Veteran presented as mobile with the use of crutches. As such, the Veteran was released into outpatient care at that time. The accompanying therapeutic plan indicated the need for close wound control and suture removal on the 10th post-surgical day, and the continuation of intensive physiotherapeutic exercises of the patient with muscle build-up training and lymph drainage. Further, careful mobilization of the Veteran was requested for the first few weeks following surgery, as the leg could be stressed up to the pain threshold. VA treatment records dated August 2008 indicate that the Veteran was ambulatory at that time, and was prescribed medications to assist with managing ongoing hip pain.  

Upon review of the available evidence, the Board finds that the Veteran is entitled to a temporary total rating following her April 2008 left hip surgery. Private treatment records do not indicate that the Veteran's surgery required at least one month of convalescence or immobilization by cast of one major joint or more. However, these treatment records clearly indicate that the Veteran required the use of crutches to assist with ambulation for some time following her surgery. Moreover, the Board acknowledges the Veteran's competent and credible testimony of August 2008, wherein the Veteran indicated that she had not yet returned to work as a result of her ongoing treatment and recovery.  

Thus upon resolution of all reasonable doubt in favor the Veteran and based upon evidence indicating the use of crutches following the Veteran's April 2008 left hip surgery, the Board finds that the Veteran qualifies for a temporary total rating for one month.

ORDER

Entitlement to service connection for gastritis is granted. 

Entitlement to a temporary total evaluation for convalescence for one month following the Veteran's April 16, 2008 left hip surgery is granted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


